Citation Nr: 0405635	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  02-15 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from December 1951 to 
December 1, 1955, and from December 14, 1955, to March 1972, 
including duty in Vietnam from February 1968 to February 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, denied the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  The veteran and his wife testified at a 
Travel Board hearing held at the RO in June 2003 in 
connection with the appeal.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran contends that he has bilateral hearing loss and 
tinnitus that began in service following exposure to a rocket 
blast in Vietnam in 1968 that knocked him down and left him 
dazed.  He states that he noticed immediately that he could 
not hear as well and that there was a ringing sound in his 
ears.  

To be eligible for service connection, a hearing deficit must 
be of such nature and degree as to constitute a hearing loss 
disability as defined in a VA regulation, 38 C.F.R. § 3.385.  
It appears from the June 2001 report of W. Steiniger, M.D., 
that the veteran currently has a hearing loss disability that 
meets the regulatory requirements.  

A hearing deficit of the requisite degree was not documented 
in service (although the audiometric findings reported at 
separation were only slightly below the regulatory level).  
However, service connection may nevertheless be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993).  

In light of the provisions of 38 U.S.C.A. § 5103A, which 
defines the expanded VA duty to assist obligations pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA), the 
Board finds that a VA examination should be conducted to 
determine whether there is a medical nexus between the 
veteran's post service bilateral defective hearing (and any 
current tinnitus) and military service.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should ensure that all 
development and notification actions 
required to satisfy the VCAA, in addition 
to those specified below, are undertaken 
with respect to the issues on appeal, to 
specifically include requesting the 
veteran to provide any evidence in his 
possession that pertains to the claim.

2.  The veteran should be contacted and 
asked to provide the names, addresses and 
approximate dates of treatment of all 
providers, VA and non-VA, who treated him 
for hearing loss or tinnitus since his 
discharge from service.  Efforts should 
be undertaken to obtain copies of records 
from each provider he identifies.



Upon receipt of authorization from the 
veteran, W. R. Steiniger, M.D., should be 
contacted and asked to submit all test 
reports related to his examination of the 
veteran in June 2001, including the 
audiology report showing the exact pure 
tone speech reception threshold scores 
obtained for each frequency tested, as 
well as records pertaining to any 
examination/treatment provided 
thereafter.  

3.  The veteran should undergo a special 
VA audiology examination to obtain 
additional clinical data regarding 
current hearing loss and tinnitus.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review of 
pertinent documents therein in 
conjunction with the examination.

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following questions and provide a 
full statement of the basis for the 
conclusions reached.  

(a)  Assuming for examination 
purposes that the veteran was 
exposed to acoustic trauma in 
service as described, is it at 
least as likely as not that his 
post service hearing loss is 
related to acoustic trauma in 
service?  

(b)  The nature and degree of 
persistence of any current 
tinnitus should be clinically 
described.  

(c)  Assuming for examination 
purposes that the veteran was 
exposed to acoustic trauma in 
service as described, is it at 
least as likely as not that any 
post service tinnitus is 
related to acoustic trauma in 
service?  

4.  The RO should then review the issues 
on appeal.  If either determination is 
adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and his representative 
should be given a reasonable period of 
time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


